292 S.W.3d 607 (2009)
Valmore L. WOOLFORD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92694.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Valmore Woolford, Charleston, MO, Acting pro se.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Valmore L. Woolford appeals the judgment denying his motion to reopen Rule 29.15 proceedings due to abandonment of post-conviction counsel. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).